Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 11226659 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of an electronic device comprising a display pivoted to a host and mechanically coupled to a sliding plate disposed in the host, the sliding plate comprising a plat portion and a recess portion, and a keyboard contacting the sliding plate and located on a sliding path of the plat portion and the recess portion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nakamura (US 9299513 B2).
	Claim 10: Nakamura discloses an electronic device (laptop PC 501 in fig 13A-13B), comprising: 
a host (system housing 507), comprising:
a display (display housing 503), pivoted to the host; 
a sliding plate (longitudinal sliders 107 and 111 + transverse slider groups 109 and 113 + frame 115 in fig 2 and column 5, lines 61-66), slidably disposed in the host (see fig 3), wherein the display is mechanically coupled to the sliding plate (figs 13A-14C; see column 12, lines 47-49, 62-67 and column 13, lines 1-44; herein, fig 13 is a diagram for describing an example in which the keyboard 100 is applied to a convertible type laptop PC 501); and 
a key structure (105 in fig 2, key 659 in figs 14A-14C; see column 13, lines 45-67 and column 14, lines 1-3), integrated to the host and contacts the sliding plate, during the sliding plate driven by the display and sliding relative to the host (see column 12, lines 47-49; herein, the laptop PC 501 includes a new release mechanism for interlocking sliding of the longitudinal sliders with opening and closing of the display housing 503), the key structure moves from a portion of the sliding plate (109a) to another portion of the sliding plate (see figs 6B-6C; column 7, lines 61-67 and column 8, lines 1-15) and thus sinking (see figs 9A-9B and column 8, lines 16-40; herein, when the key 105b is placed in the frame 115, the ramp structures 221 to 227 and the oblique protrusions 173a to 173d of the key 105b are engaged with each other to provide a traveling mechanism for making the depressed key 105b travel to the downside and the front side at the same time).
Claim 11: Nakamura discloses the electronic device, wherein a height difference is existed between the two portions of the sliding plate (see shape of separating protrusion 163b in figs 6B-6C; herein, there is a height difference between a portion of slider 109a with separating protrusion 163b and a portion of slider 109 without separating protrusion 163b).
Allowable Subject Matter
Claims 1-9 are allowed.
The best prior art of record, taken alone or in combination thereof, fails to teach
an electronic device including, along with other limitations, a height of the key cap while the second end of the reciprocating element contacts the plat portion is higher than a height of the key cap while the second end of the reciprocating element moves into the recess portion as set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIDHI THAKER/           Primary Examiner, Art Unit 2835